Citation Nr: 1223200	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in November 2005.  A transcript of the hearing is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

Unfortunately, the case must be remanded once again for further development.

In response to its attempt to obtain the Veteran's service treatment records, the RO was informed that these records are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).

In a May 2010 VA examination report, the Veteran stated that a private eye doctor-Dr. Gunn-believed that the Veteran's eye condition could have come from a service-connected event.  The examiner could only find one record from Dr. Gunn in the claims file.  The examiner further noted that the Veteran had seen Dr. Gunn since the 1990s.  The examiner opined that Dr. Gunn would have the best knowledge of the etiology of the Veteran's eye scars.  Although the examiner gave a negative nexus opinion regarding the Veteran's bilateral eye disability, he qualified his opinion "barring any contradictory evidence from Dr. Gunn."

In a statement submitted in May 2010, the Veteran said that Dr. Gunn at Johnson City Eye Hospital had evidence beneficial to his claim.  He gave the contact information for Dr. Gunn and gave permission for his medical records to be obtained.  It does not appear that any effort has been made to obtain these records.  Therefore, further development to obtain these records is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send to the Veteran a letter requesting that the Veteran provide sufficient information to enable it to obtain any additional evidence pertinent to the issues on appeal that is not currently of record.  The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from Dr. Gunn referenced by the Veteran).  Any such records should be obtained and associated with the claims folder.  If any identified records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.  

3.  Then, the RO or the AMC should readjudicate the claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Further, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

